        CASE 0:17-md-02795-MJD-KMM Doc. 746 Filed 06/23/20 Page 1 of 1




June 23, 2020

The Honorable Judge Michael J. Davis
United States District Court
300 South Fourth Street
Minneapolis, MN 55415

VIA ECF

Re:     In Re: CenturyLink Sales Practices and Securities Litigation, Case No. 0:17-md-02795-MJD-
        KMM

Dear Judge Davis:

As mentioned at today’s hearing, we are filing the attached letter on behalf of the additional clients
listed in Exhibit A (“Arbitration Claimants”), who informed us that they would like to opt-out of the
class-action settlement. Like those claimants mentioned in the prior letter to this Court (Dkt. 631),
Arbitration Claimants were individual targets of unlawful billing practices by CenturyLink. The
Arbitration Claimants retained Keller Lenkner to vindicate their claims against CenturyLink in
individual arbitrations.

We understand that the issues raised in the prior letter (Dkt. 631) and this one are subject to the
Court’s upcoming decision on CenturyLink’s pending motion to enforce the preliminary approval
order. We do not intend to spark further briefing on this issue by submitting this letter, and we
expect that the Court’s ruling on that motion would also apply to this present letter. For the reasons
stated in the prior letter and related briefing (Dkts. 631, 690) as well as the points raised at today’s
hearing, we respectfully request that the Court grant these clients the right to opt-out of the class-
action settlement via this request.

Sincerely,




Warren D. Postman

cc:
Michael Williams (williams@wtotrial.com)
Douglas Lobel (dlobel@cooley.com)
Brian Gudmundson (brian.gudmundson@zimmreed.com)
Carolyn Anderson (carolyn.anderson@zimmreed.com)
Mark M. O’Mara (mark@omaralawgroup.com)
Mark J. Geragos (mark@geragos.com)




             Keller Lenkner LLC   | 150 N. Riverside Plaza, Suite 4270, Chicago, IL 60606 | 312.741.5220 | kellerlenkner.com
